       Case 1:18-cv-11386-VSB-KHP Document 205 Filed 03/08/21 Page 1 of 2




March 2, 2021

VIA ECF
Hon. Vernon S. Broderick
United States District Judge
Southern District of New York                                         3/8/2021
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re: Spectrum Dynamics Medical Limited v. General Electric Company, et al.,
    Case No.: 18-cv-11386 (VSB)

Dear Judge Broderick:
        On behalf of the parties in the above-caption matter, we write pursuant to Federal Rule of
Civil Procedure 5.2(e), Your Honor’s Individual Rule of Practice iii(b), and the parties’ Stipulated
Confidentiality and Protective Order (the “Protective Order”) (Doc. 156), and in accordance with
Standing Order 19-MC-583 and Section 6 of the S.D.N.Y. Electronic Case Filing Rules and
Instructions to request that Exhibits B and C to the Joint Disputed Claim Terms Chart filed March
2, 2021 be filed under seal.
         The presumption of public access to judicial documents can be overcome if countervailing
factors warrant confidentiality. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d
Cir. 2006); see also Nixon v. Warner Commc’ns Inc., 435 U.S. 589, 598 (1978). Sealing of records
may be justified to preserve “higher values,” including the need to protect an entity from
competitive injury. Lugosch, 435 F.3d at 124; see also Tropical Sails Corp. v. Yext, Inc., No. 14-
cv-7582, 2016 U.S. Dist. LEXIS 49029, at *10-11 (S.D.N.Y. Apr. 12) (risk of “competitive injury
is sufficiently serious to warrant protection” of proprietary business information). Consistent with
this, courts routinely permit sealing and redaction of competitively sensitive proprietary business
information. See, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485,
511 (S.D.N.Y. 2015); Encyclopedia Brown Prods., Ltd. v. Home Box Office. Inc., 26 F. Supp. 2d
606, 614 (S.D.N.Y. 1998); see also Nixon, 435 U.S. at 598 (recognizing need to seal information
that might “harm a litigant’s competitive standing”).
        Here, Exhibits B and C contain Plaintiff’s alleged trade secret information, which Plaintiff
has designated as “Highly Confidential – Attorneys’ Eyes Only” information under the Protective
Order. This is the sort of sensitive information that courts consistently protect from disclosure.
See, e.g., Ferring B.V. v. Allergan, Inc., No. 12-cv-2650, 2017 U.S. Dist. LEXIS 150239, at *16
(S.D.N.Y. Sep. 7) (granting motion to seal documents containing proprietary information related
to product development); Encyclopedia Brown, 26 F. Supp. 2d at 612 (sealing documents
reflecting sensitive trade secret information).



Marla.Butler@ThompsonHine.com Fax: 404.541.2905 Phone: 404.407.3680
      Case 1:18-cv-11386-VSB-KHP Document 205 Filed 03/08/21 Page 2 of 2




                                                                                           Page 2
        This request is narrowly tailored to preserve Plaintiff’s designation of its alleged trade
secrets as highly confidential information and does not deprive the public of access to critical
information.
Very truly yours,

/s/ Marla R. Butler
THOMPSON HINE LLP
Marla R. Butler
                                                Jesse Jenike-Godshalk (pro hac vice)
Carl Wesolowski (pro hac vice)
                                                312 Walnut Street, Suite 1400
Lauren Hogan (pro hac vice)
                                                Cincinnati, Ohio 45202
Two Alliance Center
                                                Tel.: (513) 352-6700
3560 Lenox Road NE, Suite 1600
                                                Fax: (513) 241-4771
Atlanta, Georgia 30326
                                                Jesse.Godshalk@ThompsonHine.com
Tel.: (404) 541-2900
Fax: (404) 541-2905
Marla.Butler@ThompsonHine.com
Carl.Wesolowski@ThompsonHine.com
Lauren.Hogan@ThompsonHine.com

Brian Lanciault                                 Jeffrey Metzcar
335 Madison Avenue, 12th Floor                  Discovery Place
New York, New York 10017                        10050 Innovation Drive
Tel.: (212) 344-5680                            Miamisburg, Ohio 45342
Fax: (212) 344-6101                             Tel. (937) 443-6841
Brian.Lanciault@ThompsonHine.com                Fax (937) 430-3781
                                                Jeff.Metzcar@thompsonhine.com
Attorneys for Defendants
General Electric Company, GE Healthcare,
Inc., GE Medical Systems Israel Ltd., Jean-
Paul Bouhnik, Sergio Steinfeld,
Arie Escho, and Nathan Hermony and for Non-
Party Yaron Hefetz

cc: All Counsel of Record via ECF
